DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 10-13, 16-19, and 22-30 are pending, claims 7-9, 14-15, and 20-21 are cancelled, and claims 1-6, 10-13, 16-19, and 22-30 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objection and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-13, 16-19, and 22-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 10, 12, 16-17, 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0228264), in view of a different embodiment of Robinson and Savall (US 2018/0078034; provisional application 62/397,823 filed 09/21/2016).
Regarding claim 1, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling (intended use language) a patient-side system including first and second medical equipment (see surgical manipulator 152, see arms 152a-d, figure 1a) and an endoscope (endoscopic camera 101c, see figure 1a) to capture an image of a surgery site, the remote control apparatus comprising: a first operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a right hand of an operator to control the first medical equipment; a second operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a left hand of the operator to control the second medical equipment; and an operation pedal section (see portion of 150 for 318, figure 3a) including: a first set of pedals (see 318, figure 3a; claim 3); a second set of pedals (see 318, figure 3a; claim 3), and a third set of pedals (see 318, figure 3a; claim 3); and a base (see portion of 150 where 318 is located, figure 3a) on which the first set of pedals is arranged side by side on the right of the second set of pedals and the third set of pedals is arranged side by side on the left of the second set of pedals (see 318, figure 3a; one or more foot pedals; claim 3). Robinson is silent regarding the first set of pedals for the first medical equipment including a first pedal configured to be pressed down to execute a first function concerning the first medical equipment and a second pedal configured to be pressed down to execute a second function concerning the first medical equipment; the second set of pedals for the second medical equipment including a third pedal configured to be pressed down to execute the first function concerning the second medical equipment and a fourth pedal configured to be pressed down to execute the second function concerning the second medical equipment; the third set of pedals including a fifth pedal configured to be pressed down to execute a third function different from the first and second functions and a sixth pedal configured to be pressed down to execute a fourth function different from the first, second and third functions; wherein a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals.
Robinson, in another embodiment, teaches a pedal assembly (see figure 7a). Robinson teaches a pedal (608R, figure 6a) for monopolar cutting and a pedal (604R, figure 6a) for monopolar coagulation ([0181]). Another pedal (606L, figure 6a) swaps tool for control ([0182]). A pedal (604L, figure 6a) for controlling the endoscopic camera ([0188]). Another pedal (608L, figure 6a) is a clutch pedal for temporarily decoupling the manipulators from the surgical instruments ([0188]). 
Savall teaches a pedal assembly (see figure 16). for controlling a remote surgical robotic instrument (abstract). The pedal assembly has one or more pedals (1620, figure 16). The number, style, and/or organization of pedals may be based on a functional type, like controlling or adjusting the user console ([0095]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the pedals (318, figure 3a) of Robinson with a mono cut pedal and a mono coag pedal for each tool ([0182] | one pedal for each function; four pedals in total), a camera pedal ([0188]), and a clutch pedal ([0188]). Doing so would provide a designated pedal for a function of each tool, camera, and clutch ([0181]-[0182]). Additionally, it would have been obvious to modify the distance between the second set of pedals and the third set of pedals to be wider than the distance between the first and second sets of pedals as taught by Savall (see figure 16). Doing so would provide a function to the organization of pedals, like adjusting the user console ([0095]; Savall). The modified apparatus would have the first set of pedals for the first medical equipment including a first pedal (318, figure 3a; Robinson) configured to be pressed down to execute a first function (mono coag; [0182]) concerning the first medical equipment and a second pedal (318, figure 3a) configured to be pressed down to execute a second function (mono cut [0182]) concerning the first medical equipment; the second set of pedals for the second medical equipment including a third pedal (318, figure 3a) configured to be pressed down to execute the first function (mono coag; [0182]) concerning the second medical equipment and a fourth pedal (318, figure 3a) configured to be pressed down to execute the second function (mono cut; [0182]) concerning the second medical equipment; the third set of pedals including a fifth pedal (318, figure 3a) configured to be pressed down to execute a third function (camera [0188]) different from the first and second functions and a sixth pedal (318, figure 3a) configured to be pressed down to execute a fourth function (clutch [0188]) different from the first, second and third functions, wherein a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals (see the distance between pedal group on the left and pedal group on the right, figure 16; Savall).
Regarding claim 4, Robinson further teaches 3Kazuki ISHIHARAAppl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021the fifth pedal is a camera pedal (camera [0188]) that enables the first and second operation handles to control the endoscope and the sixth pedal is a clutch pedal (clutch [0188]) that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment.  
Regarding claim 6, Robinson further teaches the first pedal is a first coagulation pedal (mono coag [0182]) to perform an operation to coagulate the surgery site using the first medical equipment, the second pedal is a first cutting pedal (mono cut [0182]) to perform an operation to cut the surgery site using the first medical equipment, the third pedal is a second coagulation pedal (mono coag [0182]) to perform an operation to coagulate the surgery site using the second medical equipment and the fourth pedal is a second cutting pedal (mono cut [0182]) to perform an operation to cut the surgery site using the second medical equipment.  
Regarding claim 10, Robinson further discloses the base includes a pedal arrangement region including a first region on a right side of the base (see right side of the base, figure 3a) and a second region on a left side of the base (see left side of the base, figure 3a), the first set of pedals and the second set of pedals are located in the first region (four pedals on the right side of the base, figure 3a), and the third set of pedals is located in the second region (two pedals on the left side of the base, figure 3a | one or more pedals, claim 3).  
Regarding claim 12, Robinson and Savall disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the operation pedal section includes a seventh pedal which configured to be operated to execute a fifth function different from the first, second, third and fourth functions, and the seventh pedal arranged to the left of the sixth pedal.  
Robinson further teaches a left and right vertical switch assembly (706L and R, figure 7a). The user’s feet may move horizontally to toggle the switches ([0118]). The switches are for swapping a tool or energy swapping ([0182]).
It would have been obvious to modify the operation pedal section with the left and right vertical switch pedal assembly (706L and R, figure 7a) as taught by Robinson. Doing so would allow for additional pedals that are toggled/pressed in a different direction (move horizontally to toggle [0118]). The modified operation pedal section includes a seventh pedal (706L, figure 7a) which configured to be operated to execute a fifth function (energy swapping [0182]) different from the first, second, third and fourth functions, and the seventh pedal arranged to the left of the sixth pedal.  
Regarding claim 16, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling a patient-side system including first medical equipment, second medical equipment (see surgical manipulator 152, see arms 152a-d, figure 1a) and an endoscope (endoscopic camera 101c, see figure 1a) to capture an image of a surgery site, the remote control apparatus comprising: a first operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a right hand of an operator to control the first medical equipment, a second operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a left hand of the operator to control the second medical equipment; and an operation pedal section (see portion for 150 for 318, figure 3a) including: a first set of pedals (see 318, figure 3a; claim 3); a second set of pedals (see 318, figure 3a; claim 3), a third set of pedals (see 318, figure 3a; claim 3); and a base (see portion of 150 where 318 is located, figure 3a) on which the first set of pedals is arranged on the right of the second set of pedals and the second set of pedals is arranged on the right of the third set of pedals (see 318, figure 3a), wherein the base includes a pedal arrangement region including a first region on a right side (the right side of the base, figure 3a) of the base and a second region (see left side of the base, figure 3a) on a left side of the base,6Kazuki ISHIHARA Appl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021the first set of pedals and the second set of pedals are located in the first region (four pedals on the right side of the base, figure 3a) and the third set of pedals is located in the second region (two pedals on the left side of the base, figure 3a | one or more pedals, claim 3). Robinson is silent regarding the first set of pedals for the first medical equipment including a first pedal configured to be pressed down to execute a first function concerning the first medical equipment and a second pedal configured to be pressed down to execute a second function concerning the first medical equipment; the second set of pedals for the second medical equipment including a third pedal configured to be pressed down to execute the first function concerning the second medical equipment and a fourth pedal configured to be pressed down to execute the second function concerning the second medical equipment; the third set of pedals including a camera pedal that enables the first and second operation handles to control the endoscope and a clutch pedal that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment; and a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals.
Robinson, in another embodiment, teaches a pedal assembly (see figure 7a). Robinson teaches a pedal (608R, figure 6a) for monopolar cutting and a pedal (604R, figure 6a) for monopolar coagulation ([0181]). Another pedal (606L, figure 6a) swaps tool for control ([0182]). A pedal (604L, figure 6a) for controlling the endoscopic camera ([0188]). Another pedal (608L) is a clutch pedal for temporarily decoupling the manipulators from the surgical instruments ([0188]). 
Savall teaches a pedal assembly (see figure 16). for controlling a remote surgical robotic instrument (abstract). The pedal assembly has one or more pedals (1620, figure 16). The number, style, and/or organization of pedals may be based on a functional type, like controlling or adjusting the user console ([0095]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the pedals (318, figure 3a) of Robinson with a mono cut pedal and a mono coag pedal for each tool ([0182] | one pedal for each function; four pedals in total), a camera pedal ([0188]), and a clutch pedal ([0188]). Doing so would provide a designated pedal for a function of each tool, camera, and clutch ([0181]-[0182]). Additionally, it would have been obvious to modify the distance between the second set of pedals and the third set of pedals to be wider than the distance between the first and second sets of pedals as taught by Savall (see figure 16). Doing so would provide a function to the organization of pedals, like adjusting the user console ([0095]; Savall). The modified apparatus would have the first set of pedals for the first medical equipment including a first pedal (318, figure 3a; Robinson) configured to be pressed down to execute a first function (mono coag; [0182]) concerning the first medical equipment and a second pedal (318, figure 3a) configured to be pressed down to execute a second function (mono cut; [0182]) concerning the first medical equipment; the second set of pedals for the second medical equipment including a third pedal  (318, figure 3a) configured to be pressed down to execute the first function (mono coag; [0182]) concerning the second medical equipment and a fourth pedal (318, figure 3a) configured to be pressed down to execute the second function (mono cut; [0182]) concerning the second medical equipment; the third set of pedals including a camera pedal (318, figure 3a) that enables the first and second operation handles to control the endoscope (camera [0188]) and a clutch pedal (318, figure 3) that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment (clutch [0188]); and a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals (see the distance between pedal group on the left and pedal group on the right, figure 16; Savall).
Regarding claim 17, Robinson further teaches the first pedal is a first coagulation pedal (mono coag; [0182]) to perform an operation to coagulate the surgery site using the first medical equipment; the second pedal is a first cutting pedal (mono cut; [0182]) to perform an operation to cut the surgery site using the first medical equipment; the third pedal is a second coagulation pedal (mono coag; [0182]) to perform an operation to coagulate the surgery site using the second medical equipment; and the fourth pedal is a second cutting pedal (mono cut; [0182]) to perform an operation to cut the surgery site using the second medical equipment.  
Regarding claim 19, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling (intended use language) a patient-side system including a first manipulator supporting first medical equipment (see surgical manipulator 152, see arms 152a-d, figure 1a), a second manipulator supporting second medical equipment (see surgical manipulator 152, see arms 152a-d, figure 1a), and a camera arm supporting an endoscope (endoscopic camera 101c, see figure 1a), the remote control apparatus comprising: a first operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a right hand of an operator to operate the first medical equipment through the first manipulator; a second operation handle (see 352, figure 3b | left and right control input wrist [0098]) provided at a position to be operated by a left hand of the operator to operate the second medical equipment through the second manipulator; and an operation pedal section (see portion of 150 for 318, figure 3a) including: a first set of pedals (see 318, figure 3a; claim 3); a second set of pedals (see 318, figure 3a; claim 3); a third set of pedals (see 318, figure 3a; claim 3); and a base (see portion of 150 where 318 is located, figure 3a) on which the first set of pedals is arranged on the right of the second set of pedals and the third set of pedals is arranged on the left of the second set of pedals (see 318, figure 3a; one or more foot pedals; claim 3). Robinson is silent regarding the first set of pedals including a first pedal configured to be pressed down to execute first function concerning the first medical equipment and a second pedal configured to be pressed down to execute a second function concerning the first medical equipment; the second set of pedals including a third pedal configured to be pressed down to execute the first function concerning the second medical equipment and a fourth pedal configured to be pressed down to execute the second function concerning the second medical equipment; the third set of pedals including a fifth pedal configured to be pressed down to execute a third function different from the first and second functions and a sixth pedal8Kazuki ISHIHARA Appl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021configured to be pressed down to execute a fourth function different from the first, second and third functions; wherein a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals.
Robinson, in another embodiment, teaches a pedal assembly (see figure 7a). Robinson teaches a pedal (608R, figure 6a) for monopolar cutting and a pedal (604R, figure 6a) for monopolar coagulation ([0181]). Another pedal (606L, figure 6a) swaps tool for control ([0182]). A pedal (604L, figure 6a) for controlling the endoscopic camera ([0188]). Another pedal (608L) is a clutch pedal for temporarily decoupling the manipulators from the surgical instruments ([0188]). 
Savall teaches a pedal assembly (see figure 16). for controlling a remote surgical robotic instrument (abstract). The pedal assembly has one or more pedals (1620, figure 16). The number, style, and/or organization of pedals may be based on a functional type, like controlling or adjusting the user console ([0095]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the pedals (318, figure 3a) of Robinson with a mono cut pedal and a mono coag pedal for each tool ([0182] | one pedal for each function; four pedals in total), a camera pedal ([0188]), and a clutch pedal ([0188]). Doing so would provide a designated pedal for a function of each tool, camera, and clutch ([0181]-[0182]). Additionally, it would have been obvious to modify the distance between the second set of pedals and the third set of pedals to be wider than the distance between the first and second sets of pedals as taught by Savall (see figure 16). Doing so would provide a function to the organization of pedals, like adjusting the user console ([0095]; Savall). The modified apparatus would have the first set of pedals including a first pedal (318, figure 3a; Robinson) configured to be pressed down to execute first function (mono coag; [0182]) concerning the first medical equipment and a second pedal (318, figure 3a) configured to be pressed down to execute a second function (mono cut [0182]) concerning the first medical equipment; the second set of pedals including a third pedal (318, figure 3a) configured to be pressed down to execute the first function (mono coag; [0182]) concerning the second medical equipment and a fourth pedal (318, figure 3a) configured to be pressed down to execute the second function (mono cut; [0182]) concerning the second medical equipment; the third set of pedals including a fifth pedal (318, figure 3a) configured to be pressed down to execute a third function (camera [0188]) different from the first and second functions and a sixth pedal8Kazuki ISHIHARA (318, figure 3a)  Appl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021configured to be pressed down to execute a fourth function (clutch [0188]) different from the first, second and third functions; wherein a distance between the second set of pedals and the third set of pedals is wider than a distance between the first set of pedals and the second set of pedals (see the distance between pedal group on the left and pedal group on the right, figure 16; Savall).
Regarding claim 23, Robinson further teaches one of the fifth and sixth pedals is a camera pedal that enables the first and second operation handles to control the endoscope (camera [0188]) and the other of the fifth and sixth pedals is a clutch pedal that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment (clutch [0188]).  
Regarding claim 25, Robinson further discloses the patient-side system includes a third medical equipment (at least three robotic manipulator arms 143, figure 2a; [0044]), and the seventh pedal is a switch pedal that changes a control target of the first operation handle from the first medical equipment to the third medical equipment (swap energy control [0171]).  

Claim(s) 2-3, 5, 11, 13, 18, 22, 24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0228264) and Savall (2018/0078034) as applied to claim 1 (for claims 2-3, 11, 13, and 24) and claim 4 (for claim 5) and claim 16 (for claim 18 and 26-28) and claim 19 (for claim 22 and 29-30) above, and further in view of Ishii (US 2015/0250439).
Regarding claim 2, Robinson and Savall further disclose the first pedals and the second pedal are arranged side by side, with the first pedal arranged on the right of the second pedals (318, figure 3a), the third pedal and the fourth pedal are arranged side by side, with the third pedal arranged on the right of the fourth pedal (318, figure 3a), the fifth pedal and the sixth pedal are arranged side by side, with the fifth pedal arranged on the right of the sixth pedal (see 318, figure 3a; one or more pedals; claim 3). Robinson and Savall are silent regarding the first and second pedals included in the first set of pedals have different heights and different lengths from each other, the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other, and the fifth and sixth pedals included in the third set of pedals have different heights and different lengths from each other.  
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the first and second pedals included in the first set of pedals have different heights and different lengths from each other (see 32c-d, figure 2; Ishii), the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other (see 32c-d, figure 2; Ishii), and the fifth and sixth pedals included in the third set of pedals have different heights and different lengths from each other(see 32c-d, figure 2; Ishii).  
Regarding claim 3, Robinson and Savall disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the first and second pedals have different widths from each other, the third and fourth pedals have different widths from each other, and the fifth and sixth pedals have different widths from each other.  
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Additionally, the pedals alternate in width (best seen with figure 11b). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths/widths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the first and second pedals have different widths from each other (see figure 11b; Ishii), the third and fourth pedals have different widths from each other (figure 11b), and the fifth and sixth pedals have different widths from each other (figure 11b).  
Regarding claim 5, Robinson and Savall disclose all of the features in the current invention as shown above for claim 4. They are silent regarding the camera pedal does not have a higher height than that of the clutch pedal.
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the camera pedal does not have a higher height than that of the clutch pedal (see 32d vs. 32e, figure 2; Ishii)
Regarding claim 11, Robinson and Savall disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the first pedal has a thickness different from that of the second pedal, the third pedal has a thickness different from that of the fourth pedal, and the fifth pedal has a thickness different from that of the sixth pedal.
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the first pedal has a thickness different from that of the second pedal (see 32c-e, figure 2; Ishii), the third pedal has a thickness different from that of the fourth pedal (32d vs. 32e, figure 2), and the fifth pedal has a thickness different from that of the sixth pedal (see 32d vs. 32e, figure 2).  
Regarding claim 13, Robinson and Savall disclose all of the features in the current invention as shown above for claim 1. They are silent regarding upper ends of the second, fourth, and sixth pedals are provided at a height 1.5 times or higher than upper ends of the first, third and fifth pedals with respect to a floor surface where the remote control apparatus is placed.  
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have upper ends of the second, fourth, and sixth pedals [[is]]are provided at a heiqht 1.5 times or higher than upper ends of the first, third and fifth pedals with respect to a floor surface where the remote control apparatus is placed (see 32c-e, figure 2; Ishii).  
Regarding claim 18, Robinson further discloses the first and second pedals included in the first set of pedals are arranged side by side (see 318, figure 3a; Robinson), the third and fourth pedals included in the second set of pedals are arranged side7Kazuki ISHIHARA Appl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021by side (see 318, figure 3a), and the camera and clutch pedals included in the third set of pedals are arranqed side by side (see 318, figure 3a; claim 3). Robinson and Savall are silent regarding the first and second pedals in the first set of pedals have different heiqhts and different lengths from each other, the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other, and the camera and clutch pedals in the third set of pedals have different heights and different lengths from each other.  
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the first and second pedals in the first set of pedals have different heights and different lengths from each other (see 32c-e, figure 2; Ishii), the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other (see 32c-e, figure 2; Ishii), and the camera and clutch pedals in the third set of pedals have different heights and different lengths from each other (see 32c-e, figure 2).  
Regarding claim 22, Robinson further discloses the first pedal included in the first set of pedals is arranged adjacent to the right of the second pedal included in the first set of pedals (318, figure 3a; Robinson), the third pedal included in the second set of pedals is arranged adjacent to the right of the fourth pedal included in the second set of pedals (318, figure 3a), the fifth pedal included in the third set of pedals is arranged adjacent to the right of the sixth pedal included in the third set of pedals (318, figure 3a).9Kazuki ISHIHARA Robinson and Savall are silent regarding Appl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021the first and second pedals included in the first set of pedals have different heights and different lengths from each other, the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other, and the fifth and sixth pedals included in the third set of pedals have different heights and different lengths from each other.  
Ishii teaches a wireless foot switch (see 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]). 
It would have been obvious to modify the shape of the pedals in an alternative fashion (see different heights/lengths of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033]; Ishii). The modified apparatus would have the first and second pedals included in the first set of pedals have different heights and different lengths from each other (see 32c-d, figure 2; Ishii), the third and fourth pedals included in the second set of pedals have different heights and different lengths from each other (see 32c-d, figure 2; Ishii), and the fifth and sixth pedals included in the third set of pedals have different heights and different lengths from each other (see 32c-d, figure 2; Ishii).  
Regarding claim 24, Ishii further teaches the first pedal has a height lower and a length longer than those of the second pedal (see 32c and 3, figure 2; Ishii), the third pedal has a height lower and a length longer than those of the fourth pedal (see 32c and 3, figure 2; Ishii), and the fifth pedal has a height lower and a length longer than those of the sixth pedal (see 32c and 3, figure 2; Ishii).  
Regarding claim 26, Ishii further teaches 10Kazuki ISHIHARAAppl. No. 16/001,057MRD.096.0015.NPResponse to the Non-Final Office Action of November 10, 2021the first and third pedals have a different width from that of the second and fourth pedals (best seen in figure 11b; Ishii).  
Regarding claim 27, Ishii further teaches the first pedal has a height lower and a length longer than those of the second pedal (see 32d and e, figure 2; Ishii), the third pedal has a height lower and a length longer than those of the fourth pedal (see 32d and e, figure 2; Ishii), and the camera pedal has a height lower and a length longer than those of the clutch pedal (see 32d and e, figure 2; Ishii).  
Regarding claim 28, Ishii further teaches the first pedal has a thickness thinner than that of the second pedal (see 32d and e, figure 2; Ishii), the third pedal has a thickness thinner than that of the fourth pedal (see 32d and e, figure 2; Ishii), and the camera pedal has a thickness thinner than that of the clutch pedal (see 32d and e, figure 2; Ishii).  
Regarding claim 29, Ishii further teaches the first pedal has a height lower and a length longer than those of the second pedal (see 32d and e, figure 2; Ishii), the third pedal has a height lower and a length longer than those of the fourth pedal (see 32d and e, figure 2; Ishii), and the fifth pedal has a height lower and a length longer than those that of the sixth pedal (see 32d and e, figure 2; Ishii).  
Regarding claim 30, Ishii further teaches the first pedal has a thickness thinner than that of the second pedal (see 32d and e, figure 2; Ishii), the third pedal has a thickness thinner than that of the fourth pedal (see 32d and e, figure 2; Ishii), and the fifth pedal has a thickness thinner than that of the sixth pedal (see 32d and e, figure 2; Ishii).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 12, 2022 

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795